DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 29-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister (US 2006/0036145) in view of Terwilliger (US 6106484).
Regarding claim 29, Brister discloses a method of using an assembly comprising a sensor (element 32), a sensor casing (element 26), a sensor introducer mechanism (elements 12, 72), and a base unit (element 14), the method comprising: positioning the base unit over a skin surface of a user (paragraph [0096]), wherein at least a portion of the sensor and the sensor 

Regarding claim 31, Brister further discloses that causing the sensor casing to rotate from the first position to the second position includes causing the sensor casing to pivot about a sensor insertion point of the base unit (element 38; paragraphs [0227], [0230], [0231]).  
Regarding claim 32, Brister further discloses that the sensor casing comprises a compressible seal configured to prevent moisture, particulate, or other foreign materials from compromising the integrity of a plurality of electrical contacts or a sensor signal (element 37; paragraphs [0110]-[0112]).  
Regarding claim 33, Brister further discloses causing the sensor introducer mechanism to disengage from the sensor casing after the sensor introducer mechanism is retracted from beneath the skin surface (figures 7A-7D; paragraphs [0189]-[0197]).  
Regarding claim 34, Brister further discloses that at least a portion of the sensor and the sensor introducer mechanism are disposed in the sensor casing before the insertion trigger mechanism is activated (figure 7A; paragraph [0194]).  
Regarding claim 35, Brister further discloses that the sensor casing includes one or more inner channels configured to guide movement of the sensor introducer mechanism and the sensor through the sensor casing (figures 7A-7D).  
Regarding claim 36, Brister further discloses that a tip portion of the sensor introducer mechanism is aligned with the sensor insertion point prior to activating the insertion trigger mechanism of the sensor introducer assembly (figures 8B-8D, the alignment does not change between pre-introduction and introduction).  

Regarding claim 38, Brister further discloses that in the first position, the angle relative to the base is less than 90 degrees (paragraph [0204]).  
Regarding claim 39, Brister further discloses that the sensor casing is further configured to pivot about a sensor insertion point of the base unit as the sensor casing rotates from the first position to the second position (element 38; paragraphs [0227], [0230], [0231]).  
Regarding claim 40, Brister further discloses that the sensor casing comprises a compressible seal configured to prevent moisture, particulate, or other foreign materials from compromising the integrity of a plurality of electrical contacts or a sensor signal (element 37; paragraphs [0110]-[0112]).  
Regarding claim 41, Brister further discloses that the sensor introducer mechanism is configured to disengage from the sensor casing after the sensor introducer mechanism is retracted from beneath the skin surface (figures 7A-7D; paragraphs [0189]-[0197]).  
Regarding claim 42, Brister further discloses that at least a portion of the sensor and the sensor introducer mechanism are disposed in the sensor casing (figure 7A).  
Regarding claim 43, Brister further discloses that the sensor casing includes one or more inner channels configured to guide movement of the sensor introducer mechanism and the sensor through the sensor casing (figures 7A-7D).  
Regarding claim 44, Brister further discloses that a tip portion of the sensor introducer mechanism is aligned with the sensor insertion point prior to being displaced beneath the skin 

Response to Arguments
Applicant’s arguments with respect to claim(s) 29-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791